Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 16, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  149458                                                                                                 Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
  IN THE MATTER OF                                                                                                  Justices


  HONORABLE DENNIS N. POWERS                                                SC: 149458
  52-1 DISTRICT COURT                                                       JTC Formal Complaint 94


  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and Honorable Jeanne Stempien is appointed
  Master to hear Formal Complaint No. 94.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2014
                                                                             Clerk